                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 JEFFREY S. RAPP,                             CV-18-16-BU-BMM-JCL

 Plaintiff,                                   ORDER

 vs.

 HAMPTON MANAGEMENT LLC,

 Defendants.

       IT IS HEREBY ORDERED that the status conference set for December
17, 2018 will be held by telephone. The Court will contact the parties with the
call-in number.
       DATED this 5th day of December, 2018.




                                      -1-
Case 2:18-cv-00016-BMM-JCL Document 51 Filed 11/15/18 Page 2 of 2
